IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-50015
                         Summary Calendar
                        __________________


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

0.11 ACRES OF LAND, ETC., ET Al.,

                                     Defendants,

WALTER W. COOPER,

                                     Defendant-Appellant.




                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. SA-92-CA-858
                       - - - - - - - - - -

                         December 5, 1995
Before WIENER, PARKER and DENNIS, Circuit Judges.

PER CURIAM:*

     Walter W. Cooper, proceeding pro se, appeals the district

court's decision in the condemnation proceeding initiated by the

Solicitor of the Department of the Interior regarding the taking




     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                          No. 95-50015
                               -2-

of his property under the power of eminent domain for use in the

San Antonio Missions National Historical Park.

     Cooper contests the district court's finding that he was

entitled to compensation for only the subject property.   He also

contests the method used to appraise the property and the value

determined by the court as "just compensation."

     The district court determined that the United States met its

burden on the issue of eminent domain but that Cooper was

entitled to $1,500 as just compensation.   We have reviewed the

record and the district court's memorandum ruling and find no

clear error.

     Cooper also contends that he did not acquiesce in the

taking, that he should have been allowed to accompany the

appraiser for the appraisal, and that the United States purchased

property that does not belong to him.    Cooper failed to present

these issues to the district court; thus, this court will not

consider them.

     Accordingly, we affirm the decision of the district court.

     AFFIRMED